Title: To John Adams from Arthur Lee, 1 October 1782
From: Lee, Arthur
To: Adams, John



Philadelphia Ocr. 1st. 1782
Dear Sir

I enclose you some late proceedings by which you will perceive that Mr. Laurens is to be made a victim if possible to the system of throwing every thing into one man’s hands. By these votes you will judge pretty accurately who are Devotees to this unjust, unwise, and irrepublican system. Except that of N. Y. where one of the ays was from policy given against the motion of which he was probably the prompter. However they have at last fed the one man’s pride, vanity and all arrogating disposition by putting him sole in the Commission for negociating with Sweden, which woud not have been done had he not written that it was the particular desire of the King of Sweden communicated to him by the Ambassador of that Court at Vesailles, that he might be the person. It was an omission, for which I am blamable, not to have inserted this in the Commission, that if a fiction or a mere compliment, and I suspect it was one or the other, the falsity or the vanity of it might have appeard. The words of his Letter are these—“The Ambassador from Sweden to this Court applied to me lately to know if I had Powers that woud authorise my making a treaty with his master in behalf of the U.S. Recollecting a general one that was formerly given to me with the other Commissioners I answered in the affirmative. He seemd much pleasd and said the King had directed him to ask the question, and had chargd him to tell me, that he had so great an esteem for me that it woud be a particular satisfaction to him to have such a transaction with me. I have perhaps some vanity in repeating this; but I think too, that it is right the Congress shoud know it, and judge if any use can be made of the reputation of a Citizen for the public Service.”
It is with sorrow, I inform you of the death of young Col: Laurens, who was killd lately in a skirmish with the British near Charles-town. He is as much a public as a private loss; and I am much afraid it will be an accumulation of misfortune on his most worthy Father too great for him to bear.
The Enemy have revoked the order for the evacuation of Augustine; but all their motions tend to that of N. York and Charles-town. They are to strengthen the garrison of Quebec, recal their indian parties from our frontiers, and bend all their force against the french and spanish Islands. How far we can in prudence pursue them thither with our land forces, is not yet the subject of discussion. Remember me to Mr Laurens if in Europe, and to Mr. Dana when you write to him.

Farewell

 

Ocr. 5th

Congress have resolvd not to conclude any Peace but in confidence and concurrence with our Allies and to prosecute the war, till a peace satisfactory to all can be obtaind. All propositions for Negociation are to be referrd to the Commissioners in Europe. Genl. Lee died here a few days since and was buried with great honor.
